 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BASF CORPORATION,                                 No. 1:18-cv-00519-DAD-BAM
12                       Plaintiff,
13           v.                                         ORDER GRANTING IN PART AND
                                                        DENYING IN PART DEFENDANT’S
14    CESARE’S COLLISION REPAIR &                       MOTION TO DISMISS
      TOWING, INC. d/b/a CESARE’S
15    COLLISION REPAIR CENTER &                         (Doc. No. 9)
      TOWING,
16
                         Defendant.
17

18

19          This matter came before the court on July 17, 2018 for a hearing on defendant Cesare’s

20   Collision Repair & Towing, Inc.’s (“Cesare’s”) motion to dismiss. (Doc. No. 9.) Attorneys

21   Bobbie R. Bailey and Emily Kate Doty appeared on behalf of plaintiff BASF Corporation

22   (“BASF”). Attorney Dean A. Rocco appeared on behalf of defendant. The court has considered

23   the parties’ briefs and oral arguments, and for the reasons set forth below, will grant in part and

24   deny in part defendant’s motion to dismiss.

25                                            BACKGROUND

26          Plaintiff BASF sells automotive refinish products, including paints, refinishes, coating,

27   primers, thinners, and reducers (collectively “refinish products”), for the reconditioning,

28   refinishing, and repainting of automobiles, trucks, and other vehicles. (Doc. No. 1 [hereinafter
                                                        1
 1   “Compl.”] at ¶ 3.) Defendant Cesare’s is an auto body shop engaged in the business of

 2   reconditioning, refinishing, and repainting automobiles, trucks, and other vehicles. (Id. at ¶ 4.)

 3          On February 4, 2014, BASF and Cesare’s entered into a written contract [hereinafter

 4   “Requirements Agreement”] in which Cesare’s agreed to fulfill one hundred percent of its

 5   requirements for refinish products from BASF, up to a minimum purchase requirement of

 6   $743,000. (Id. at ¶¶ 8–9.) In consideration thereof, BASF agreed to pay Cesare’s $80,000. (Id.

 7   at ¶ 10.) Pursuant to the Requirements Agreement, if the agreement was breached for any reason

 8   prior to Cesare’s purchase of the minimum $743,000 in refinish products, Cesare’s was required

 9   to refund BASF the $80,000. (Id. at ¶ 11.)

10          BASF alleges that on or about June 2014, Cesare’s breached the Requirements

11   Agreement, without justification, by entering into an agreement with one of BASF’s competitors

12   and failing to purchase any of its requirements for refinish products from BASF. (Id. at ¶¶ 12,

13   14.) By letter dated February 17, 2017, BASF gave notice to Cesare’s that it was in default of its

14   contractual obligations, and demanded a refund of the $80,000. (Id. at ¶ 17.) BASF alleges that,

15   to date, Cesare’s has failed to satisfy its obligations under the Requirements Agreement or refund

16   the $80,000. (Id. at ¶ 18.)

17          BASF initiated this action against Cesare’s on April 16, 2018, asserting four causes of

18   action for: (1) breach of contract; (2) unjust enrichment; (3) quantum meruit; and (4) declaratory

19   relief. (Id. at ¶¶ 19–37.) On June 13, 2018, Cesare’s filed the motion to dismiss now pending

20   before this court. (Doc. No. 9.) BASF filed its opposition on July 3, 2018, and Cesare’s filed its
21   reply on July 10, 2018. (Doc. Nos. 12, 13.)

22                                         LEGAL STANDARD

23          The purpose of a motion to dismiss pursuant to Rule 12(b)(6) is to test the legal

24   sufficiency of the complaint. N. Star Int’l v. Ariz. Corp. Comm’n, 720 F.2d 578, 581 (9th Cir.

25   1983). A dismissal may be warranted where there is “the lack of a cognizable legal theory or the

26   absence of sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police
27   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). A plaintiff must allege “enough facts to state a claim to

28   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A
                                                        2
 1   claim is plausible on its face “when the plaintiff pleads factual content that allows the court to

 2   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

 3   Iqbal, 556 U.S. 662, 678 (2009).

 4          In evaluating whether a complaint states a claim on which relief may be granted, the court

 5   accepts as true the allegations in the complaint and construes the allegations in the light most

 6   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Love v. United

 7   States, 915 F.2d 1242, 1245 (9th Cir. 1989). However, the court will not assume the truth of legal

 8   conclusions cast in the form of factual allegations. United States ex rel. Chunie v. Ringrose, 788

 9   F.2d 638, 643 n.2 (9th Cir. 1986). While Rule 8(a) does not require detailed factual allegations,

10   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

11   statements, do not suffice.” Iqbal, 556 U.S. at 676. A complaint must do more than allege mere

12   “labels and conclusions” or “a formulaic recitation of the elements of a cause of action.”

13   Twombly, 550 U.S. at 555.

14                                               ANALYSIS

15   A.     The Parties’ Positions

16          Defendant’s motion to dismiss argues that all four of plaintiff’s causes of action arose

17   more than four years prior to the initiation of this action on April 16, 2018, and are therefore

18   barred by the applicable statutes of limitations under California law, which provides four years

19   for the bringing of a cause of action for breach of contract, three years for the bringing of a cause

20   of action for unjust enrichment, and two years for the bringing of a cause of action for quantum
21   meruit. (Doc. No. 9 at 6–9.) According to defendant, because plaintiff’s fourth cause of action

22   for declaratory relief is derivative of the other causes of action, it too must be dismissed as

23   untimely and barred by the applicable statutes of limitations. (Id. at 9–10.)

24          In opposition, plaintiff contends that it is Michigan, not California law, that provides the

25   applicable statutes of limitations in this case. (Doc. No. 12 at 5.) A copy of the Requirements

26   Agreement, incorporated into plaintiff’s complaint as an exhibit, specifies: “This Agreement and
27   performance or non-performance hereunder shall be governed by and construed under the laws of

28   the State of Michigan without regard to principles of conflicts of law.” (Doc. No. 6 at ¶ 6.)
                                                        3
 1   Plaintiff asserts that Michigan law provides a six-year statute of limitations for each of its causes

 2   of actions and that, accordingly, plaintiff’s complaint is timely. (Doc. No. 12 at 5–7.)

 3          In reply, defendant argues that even if Michigan substantive law applies to this action,

 4   Michigan’s “borrowing statute” must also apply. Michigan’s borrowing statute provides that

 5   “[a]n action based upon a cause of action accruing without this state shall not be commenced after

 6   the expiration of the statute of limitations of either this state or the place without this state where

 7   the cause of action accrued.” Mich. Comp. Laws § 600.5861. Defendant argues that plaintiff’s

 8   causes of action all accrued in California, and that Michigan’s borrowing statute is therefore

 9   applicable and requires compliance with both Michigan and California statutes of limitations.

10   (Doc. No. 13 at 3–6.)

11   B.     Enforceability of Choice-of-Law Provision

12          The court considers first whether the choice-of-law provision in the parties’ Requirements

13   Agreement is enforceable. A federal court sitting in diversity applies the choice of law rules of

14   the forum state. Hoffman v. Citibank (S.D.), N.A., 546 F.3d 1078, 1082 (9th Cir. 2008). Because

15   this action was brought in federal court on the basis of diversity jurisdiction (see Compl. at ¶ 5),

16   the court will apply California choice-of-law rules. Where a contract includes a choice-of-law

17   provision, the court must first determine: “(1) whether the chosen state has a substantial

18   relationship to the parties or their transaction, or (2) whether there is any other reasonable basis

19   for the parties’ choice of law.” Nedlloyd Lines B.V. v. Superior Court, 3 Cal. 4th 459, 466

20   (1992). “If neither of these tests is met, that is the end of the inquiry, and the court need not
21   enforce the parties’ choice of law.” Id. If either test is met, however, the court must next

22   determine whether the application of the law of the designated state would be contrary to a

23   fundamental policy of the forum state. Id.

24          California courts have routinely found that the required substantial relationship exists

25   where one of the parties is incorporated or maintains a principal place of business in the chosen

26   state. See, e.g., Pinela v. Neiman Marcus Grp., Inc., 238 Cal. App. 4th 227, 257 (2015); Hughes
27   Elecs. Corp. v. Citibank Del., 120 Cal. App. 4th 251, 258 (2004); Hambrecht & Quist Venture

28   Partners v. Am. Med. Int’l, Inc., 38 Cal. App. 4th 1532, 1546–47 (1995). Here, neither party is a
                                                         4
 1   citizen of the State of Michigan. (See Compl. at ¶¶ 1–2) (identifying BASF as a citizen of

 2   Delaware and New Jersey, and identifying Cesare’s as a citizen of California). Plaintiff has not

 3   identified any authority indicating that the circumstances presented here satisfy the “substantial

 4   relationship” test, and the court has located none. Whether Michigan has “substantial

 5   relationship” to the parties or the transaction at issue therefore appears doubtful.

 6          However, whether there is “any other reasonable basis” for the parties’ choice of law

 7   “appears to be a lower standard.” J.P. Morgan Chase Bank, N.A. v. Shea Mortg., Inc., No. CV

 8   13-9128 PSG (JCGx), 2014 WL 12696354, at *3 (C.D. Cal. Nov. 14, 2014). Plaintiff notes that

 9   the Requirements Agreement identifies BASF’s office in Southfield, Michigan as BASF’s

10   location for the purposes of the contractual relationship, that the connection to Michigan is

11   apparent on the face of the contract and that this connection provides a “reasonable basis” for

12   selecting Michigan law. (Doc. No. 12 at 6–7.) At the hearing on the pending motion to dismiss,

13   counsel for plaintiff further clarified that although BASF does not maintain its principal place of

14   business in Michigan, BASF’s automotive refinish products business—the segment of the

15   business at issue in the Requirements Contract—is located in Michigan. Given these

16   circumstances, the court concludes that there is a reasonable basis for the parties’ choice of law

17   that is not completely arbitrary. Cf. Missaghi v. Coca-Cola Co., No. CV 12-07472 SJO (Ex),

18   2013 WL 12114765, at *3 (C.D. Cal. Jan. 2, 2013) (finding no substantial relationship or

19   reasonable basis to select Michigan where neither party was a citizen of Michigan, the contract

20   and the parties’ briefs did not indicate why Michigan was chosen, and the choice to apply
21   Michigan law “appear[ed] to be completely arbitrary”).

22          Having found that there is a reasonable basis for the parties’ choice of law, the court next

23   considers whether the application of Michigan law would be contrary to a fundamental policy of

24   the forum state. Nedlloyd, 3 Cal. 4th at 466. Plaintiff contends that the application of Michigan

25   law would not be contrary to a fundamental policy in California, arguing that the two-year

26   difference in the statutes of limitations is a small discrepancy that does not violate the policy
27   underlying California’s statute of limitations. (Doc. No. 12 at 7.) Indeed, although California has

28   an interest in prohibiting the prosecution of stale claims, longer limitations periods stipulated to
                                                        5
 1   by contracting parties have been regularly upheld by California courts. See Hambrecht, 38 Cal.

 2   App. 4th at 1547 (“In general, California courts have permitted contracting parties to modify the

 3   length of the otherwise applicable California statute of limitations, whether the contract has

 4   extended or shortened the limitations period.”); Hatfield v. Halifax PLC, 564 F.3d 1177, 1183

 5   (9th Cir. 2009) (holding that applying choice-of-law provision’s six-year English limitations

 6   period instead of four-year California limitations period did not violate California public policy);

 7   Lehman Bros. Holdings, Inc. v. First Priority Fin., Inc., No. 12-CV-2500-JAM-KJN, 2013 WL

 8   753495, at *3 (E.D. Cal. Feb. 27, 2013) (applying the choice-of-law provision’s six-year New

 9   York statute of limitations period instead of four-year California limitations period found not to

10   violate California public policy). Because defendant Cesare’s otherwise fails to identify any

11   fundamental policy of California that would be contravened by application of Michigan law, the

12   court concludes that the parties’ choice of law provision is enforceable.

13   C.        Applicability of Michigan’s Borrowing Statute

14             Defendant next contends that even if the court were to find that Michigan substantive law

15   applies to this action, Michigan’s “borrowing statute” must also apply. (Doc. No. 13 at 3–6.)

16   Michigan’s borrowing statute provides that “[a]n action based upon a cause of action accruing

17   without this state shall not be commenced after the expiration of the statute of limitations of either

18   this state or the place without this state where the cause of action accrued.” Mich. Comp. Laws

19   § 600.5861. When applied, Michigan’s borrowing statute confines a plaintiff to both the

20   limitational period of Michigan and the state where the claim accrued, “allowing the least time to
21   commence the action.” Parish v. B.F. Goodrich Co., 395 Mich. 271, 278, 235 N.W.2d 570, 572

22   (1975).

23             The court therefore considers whether the causes of action in question accrued outside the

24   State of Michigan such that the borrowing statute would apply. See Scherer v. Hellstrom, 270

25   Mich. App. 458, 462, 716 N.W.2d 307, 310 (Mich. Ct. App. 2006) (“[T]he borrowing statute

26   applies only if an action accrued without any essential facts giving rise to the cause of action
27   occurring in Michigan.”). According to the allegations of plaintiff’s complaint here, the alleged

28   breach of contract occurred when Cesare’s “breached and ultimately terminated the Requirements
                                                         6
 1   Agreement by, among other things, entering into an agreement with one of BASF’s competitors

 2   and failing to purchase one hundred percent of its requirements for Refinish Products from

 3   BASF.” (Compl. at ¶ 12.) The complaint further alleges that Cesare’s “has failed and refused to

 4   purchase any further Refinish Products in violation of Paragraphs 1 and 2 of the Requirements

 5   Agreement.” (Id. at ¶ 13.) The essential facts giving rise to BASF’s claim here thus occurred in

 6   California, where Cesare’s is incorporated and maintains its principal place of business. See

 7   Scherer, 716 N.W.2d at 310–11 (holding that a cause of action for breach of contract accrued in

 8   Michigan, where the defendant was residing when breach allegedly occurred). Because BASF’s

 9   breach of contract claim accrued outside the State of Michigan, Michigan’s borrowing statute

10   applies.

11   D.     Timeliness

12          Pursuant to Michigan’s borrowing statute, for plaintiff’s claims to be timely, they must

13   satisfy California’s applicable statutes of limitations. The court next considers whether plaintiff’s

14   claims fall within the relevant limitations period under California law.

15              1. Breach of Contract

16          Under California law, plaintiff’s first cause of action for breach of contract is governed by

17   a four-year statute of limitations. Cal. Code Civ. P. § 337. Plaintiff’s complaint alleges that

18   defendant breached the Requirements Agreement in June 2014, when defendant entered into an

19   agreement with one of BASF’s competitors, and therefore failed to purchase one hundred percent

20   of its requirements for refinish products from BASF. (Compl. at ¶ 12.)
21          Defendant disputes the June 2014 date of breach, contending that the allegations of the

22   complaint indicate that the alleged breach must have occurred in March 2014, when the contract

23   term began and when defendant was supposed to begin purchasing refinish products from BASF.

24   (Doc. No. 9 at 7.) The relevant portion of the parties’ Requirements Agreement states that:

25                  The Term of this Agreement shall commence with the first full
                    calendar month subsequent to the Effective Date and continue until
26                  [Cesare’s] and or until its Controlled Business have purchased
                    $743,000 in the aggregate of BASF Products . . . subsequent to the
27                  Effective Date . . .. During the Term of this Agreement, [Cesare’s]
                    shall cause each of its Controlled Businesses to purchase from an
28                  authorized BASF distributor one hundred percent (100%) of their
                                                       7
 1                  requirements for Refinish Products in connection with the Business,
                    specifying only BASF brand products for Refinish Products.
 2

 3   (Doc. No. 6 at ¶¶ 1–2.) The Requirements Agreement was signed in February 2014, making the

 4   first full calendar month—and the start of the contract term—March 2014. Plaintiff argues,

 5   however, that the contract terms did not require defendant to make purchases by any particular

 6   deadline. Construing the allegations of the complaint as true and in the light most favorable to

 7   plaintiff, the court finds that the plaintiff has adequately alleged that the purported breach

 8   occurred in June 2014.

 9          Given California’s four-year statute of limitations, plaintiff therefore had until June 2018

10   to bring a breach of contract claim against defendant. The complaint in this action was filed on

11   April 16, 2018, and plaintiff’s claim for breach of contract is therefore timely.

12              2. Unjust Enrichment and Quantum Meruit

13          Plaintiff’s second and third causes of action are for unjust enrichment and quantum

14   meruit, respectively. (Compl. at ¶¶ 27–33.) Defendant argues that these causes of action are

15   time-barred because under California law there is a three-year statute of limitations for unjust

16   enrichment claims grounded in fraud or mistake, and a two-year statute of limitations for quantum

17   meruit claims. (Doc. No. 9 at 8–9.)

18          In opposition to the pending motion, plaintiff contends that defendant’s arguments in this

19   regard are meritless, but provides no meaningful explanation as to why that is so and cites no

20   authority suggesting an alternative limitations period under California law for either of these

21   causes of action. (Doc. No. 12 at 9–10.)

22          Defendant is correct that California law provides a three-year limitations period for unjust

23   enrichment claims and a two-year limitations period for quantum meruit claims. See Cal. Code

24   Civ. P §§ 338(d), 339; Fed. Deposit Ins. Corp. v. Dintino, 167 Cal. App. 4th 333, 347–48 (2008)

25   (holding that a three-year statute of limitations applies to an unjust enrichment cause of action

26   based on fraud or mistake, pursuant to § 338 of the California Code of Civil Procedure); Iverson,

27   Yoakum, Papiano & Hatch v. Berwald, 76 Cal. App. 4th 990, 996 (1999) (holding that a two-year

28   statute of limitations applies to a cause of action for quantum meruit, pursuant to § 339 of the
                                                         8
 1   California Code of Civil Procedure). Assuming the claimed breach of contract occurred in June

 2   2014 as alleged in plaintiff’s complaint, plaintiff had until June 2017 to file a claim for unjust

 3   enrichment, and until June 2016 to file a claim for quantum meruit. However, as noted above,

 4   plaintiff’s complaint was not filed until April 16, 2018. Accordingly, plaintiff’s causes of action

 5   for unjust enrichment and quantum meruit are barred by the applicable statute of limitations.

 6              3. Declaratory Relief

 7          Plaintiff’s fourth and final cause of action is for declaratory relief. (Compl. at ¶¶ 34–37.)

 8   A cause of action for declaratory relief is derivative of the underlying obligation, and the statute

 9   of limitations is “determined by the nature of the underlying obligation sought to be adjudicated.”

10   Snyder v. Cal. Ins. Guarantee Ass’n, 229 Cal. App. 4th 1196, 1208 (2014); see also Maguire v.

11   Hibernia S. & L. Soc., 23 Cal.2d 719, 734 (1944) (“We are of the opinion that the period of

12   limitations applicable to ordinary actions at law and suits in equity should be applied in like

13   manner to actions for declaratory relief.”). Here, plaintiff’s complaint specifies that its cause of

14   action for declaratory relief is premised on the “rights and obligations” of the parties “under the

15   Requirements Agreement” (Compl. at ¶ 36), and as such, it is based on the underlying cause of

16   action for breach of contract. The court, having determined above that plaintiff’s cause of action

17   for breach of contract was timely filed, also finds that plaintiff’s cause of action for declaratory

18   relief was timely filed.

19                                              CONCLUSION

20          For the reasons set forth above, defendant’s motion to dismiss (Doc. No. 9) is granted in
21   part and denied in part as follows:

22              1. Defendant’s motion to dismiss is granted as to plaintiff’s causes of action for

23                  unjust enrichment and quantum meruit, those claims being time-barred under the

24                  applicable statutes of limitations;

25              2. Plaintiff’s causes of action for unjust enrichment and quantum meruit are

26                  dismissed with prejudice;
27              3. Defendant’s motion to dismiss is denied as to plaintiff’s causes of actions for

28                  breach of contract and declaratory relief;
                                                          9
 1              4. Defendant shall respond to the complaint within twenty-one (21) days of the

 2                 service of this order; and

 3              5. This matter is referred back to the magistrate judge for further proceedings

 4                 including the setting of an initial scheduling conference.

 5   IT IS SO ORDERED.
 6
       Dated:     January 24, 2019
 7                                                    UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     10
